Dismissed; Opinion Filed April 16, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01080-CV

  SHAMIM A. CHOWDHURY AND LIZA S. CHOWDHURY, Appellants
                          V.
    FIDELITY NATIONAL TITLE INSURANCE COMPANY AND
             COUNTRYWIDE BANK, FSB, Appellees

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-19-07095-D

                         MEMORANDUM OPINION
                 Before Justices Myers, Partida-Kipness, and Garcia
                              Opinion by Justice Myers
      Appellants’ brief in this case is overdue. By postcard dated March 30, 2021,

we notified appellants the time for filing their brief had expired. We directed

appellants to file a brief and an extension motion within ten days. We cautioned

appellants that failure to file their brief by that time might result in the dismissal of

this appeal without further notice. To date, appellants have not filed a brief, filed an

extension motion, nor otherwise corresponded with the Court regarding the status of

this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE

201080F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHAMIM A. CHOWDHURY AND                      On Appeal from the County Court at
LIZA S. CHOWDHURY, Appellants                Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-19-07095-
No. 05-20-01080-CV          V.               D.
                                             Opinion delivered by Justice Myers.
FIDELITY NATIONAL TITLE                      Justices Partida-Kipness and Garcia
INSURANCE COMPANY AND                        participating.
COUNTRYWIDE BANK, FSB,
Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 16th day of April, 2021.




                                       –3–